TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00323-CR




                               Cathy Ann Sanchez, Appellant

                                              v.

                                The State of Texas, Appellee



    FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
        NO. 35159, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                           __________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: October 16, 2009

Do Not Publish